DETAILED ACTION
This Office Action is in response to application 17/336,625 filed on June 02, 2021.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-20 are pending and herein considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2020-0131125, filed on 10/12/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/02/2021, 01/26/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Halevi et al. (Halevi) Pub. Number 2011/0243320 in view of Khedr et al. (Khedr) U.S. Pub. Number 2018/0294950. 
Regarding claim 1; Halevi discloses a homomorphic operation accelerator comprising:
a plurality of circuits configured to perform homomorphic operations (para. [0133] computer readable storage medium as in any above, where the encryption scheme comprises a homomorphic encryption scheme for circuits of logarithmic multiplication depth with an arbitrary number of additions); and
a homomorphic operation managing circuit configured to:
receive ciphertext data, homomorphic encryption information and homomorphic operation information, the homomorphic encryption information being associated with a homomorphic encryption algorithm used to generate the ciphertext data, and the homomorphic operation information being associated with homomorphic operations to be performed on the ciphertext data (para. [0159] encrypt function and a decrypt function (501); encrypting each of the plurality of information B.sub.i in accordance with the encrypt function of the encryption scheme to obtain each of the ciphertexts…computing a result ciphertext).

Halevi does not disclose, which Khedr discloses selectively activate or deactivate each of a plurality of enable signals applied to the plurality of circuits based on the homomorphic encryption information and the homomorphic operation information (Khedr: para. [0130] one or more HPU integrated circuit chips may be installed in one or more server units as co-processors or hardware accelerators to carry out focused homomorphic processing tasks that may take place concurrent with server operations); and
activate or deactivate each of the plurality of circuits based on the plurality of enable signals, wherein the homomorphic operations are performed on the ciphertext data based on activated circuits among the plurality of circuits (Khedr: para. [0130] one or more HPU integrated circuit chips may be installed in one or more server units as co-processors or hardware accelerators to carry out focused homomorphic processing tasks that may take place concurrent with server operations… HPU configured to handle such specific tasks, the server processing resources; para. [0139] a signal driving circuit is said to “output” a signal to a signal receiving circuit when the signal driving circuit asserts (or deasserts, if explicitly stated or indicated by context) the signal on a signal line coupled between the signal driving and signal receiving circuits. A signal line is said to be “activated” when a signal is asserted on the signal line, and “deactivated” when the signal is deasserted).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Halevi to provide selectively activate or deactivate each of a plurality of enable signals applied to the plurality of circuits based on the homomorphic encryption information and the homomorphic operation information and activate or deactivate each of the plurality of circuits based on the plurality of enable signals, wherein the homomorphic operations are performed on the ciphertext data based on activated circuits among the plurality of circuits, as taught by Khedr. The motivation would be to provide homomorphic processor to handle a specific tasks, the server processing resources may be conserved and/or freed for server-specific tasks. 

Regarding claim 2; the combination of Halevi and Khedr discloses the homomorphic operation accelerator of claim 1, wherein:
the plurality of circuits include a homomorphic multiplier including a Chinese remainder theorem (CRT) circuit, an inverse CRT circuit (Halevi: para. [0107] to add random elements r.sub.i .di-elect cons. Z.sub.p to the first row and column of the product matrix such that .SIGMA..sub.i2.sup.ir.sub.i=0(mod p). This will make it possible for the secret key holder to recover ab(mod p). Repeating it several times with different p 's, one can then use Chinese remaindering to recover ab completely), a number theoretic transform (NTT) circuit, an inverse NTT circuit, a modular shift up circuit, a modular shift down circuit, a modular adder and a modular multiplier (Khedr: para. [0007] the NTT butterfly unit is responsive to the local control circuitry to operate in multiple modes for operations involving partially homomorphic encryption), and
based on the homomorphic operations corresponding to a homomorphic addition, the homomorphic operation managing circuit is further configured to deactivate the CRT circuit, the inverse CRT circuit, the NTT circuit, the inverse NTT circuit, the modular shift up circuit (Khedr: para. [0099] an inverse numeric theoretic transform (INTT) engine, which transforms NTT-domain data into ciphertext data… the same NTT engine may compute an INTT function if the output ports are used as input ports and vice versa),
the modular shift down circuit, the modular adder and the modular multiplier (Khedr: para. [0115] the NTT for the bit decompose of the first polynomial, at 602, begins by reading a polynomial associated with the first ciphertext Ctxt.sub.1 from memory, such as at 604. The least significant bit of each integer in the polynomial is then output to the butterfly unit, at 606. Subsequent LSB outputs involve a shift in the values of the high and low shift registers). The reason to combine Halevi and Khedr is the same as claim 1, above. 

Regarding claim 6; the combination of Halevi and Khedr discloses the homomorphic operation accelerator of claim 1, wherein: 
the plurality of circuits include a homomorphic adder, a homomorphic multiplier and a bootstrapping circuit (Halevi: para. [0032] encryption scheme is described which is additively homomorphic, and, in addition, also supports one multiplication. The exemplary scheme is based on the trapdoor function); and 
the homomorphic operation managing circuit is further configured to control one of the homomorphic adder, the homomorphic multiplier and the bootstrapping circuit based on the homomorphic encryption information and the homomorphic operation information to perform one of a homomorphic addition, a homomorphic multiplication and a bootstrapping on the ciphertext data (Halevi: para. [0159] receiving a plurality of information B.sub.i to be encrypted as a plurality of ciphertexts C.sub.i in accordance with an encryption scheme that comprises an encrypt function and a decrypt function (501); encrypting each of the plurality of information B.sub.i in accordance with the encrypt function of the encryption scheme to obtain each of the ciphertexts C.sub.i).

Regarding claim 15; Halevi discloses a homomorphic operation performing device comprising:
a homomorphic operation accelerator including a plurality of circuits that perform the homomorphic operations, the homomorphic operation accelerator configured to:
[[selectively activate or deactivate each of a plurality of enable signals applied to the plurality of circuits based on the homomorphic operation information and a homomorphic encryption information,]] the homomorphic encryption information being associated with a homomorphic encryption algorithm used to generate the ciphertext data (para. [0133] computer readable storage medium as in any above, where the encryption scheme comprises a homomorphic encryption scheme for circuits of logarithmic multiplication depth with an arbitrary number of additions; para. [0159] encrypt function and a decrypt function (501); encrypting each of the plurality of information B.sub.i in accordance with the encrypt function of the encryption scheme to obtain each of the ciphertexts…computing a result ciphertext).

Halevi does not disclose, which Khedr discloses a communication interface configured to communicate with a first homomorphic encryption client to receive ciphertext data and a second homomorphic encryption client to receive homomorphic operation information associated with homomorphic operations to be performed on the ciphertext data (para. [0198] an application specific integrated circuit (ASIC) formed with multiple “slices” of logic 202a-202n that are capable of operating in parallel to maximize processing speed and efficiency. Each slice, such as at 202a, defines a homomorphic processing unit (HPU) core block with a multifunctional NTT butterfly unit 206. … External memory 212 interfaces with the HPU core slices 202 via a data path 214 and a control path 216); and
selectively activate or deactivate each of a plurality of enable signals applied to the plurality of circuits based on the homomorphic operation information and a homomorphic encryption information (Khedr: para. [0130] one or more HPU integrated circuit chips may be installed in one or more server units as co-processors or hardware accelerators to carry out focused homomorphic processing tasks that may take place concurrent with server operations); and 
activate or deactivate each of the plurality of circuits based on the plurality of enable signals, wherein the homomorphic operations are performed on the ciphertext data based on activated circuits among the plurality of circuits (Khedr: para. [0130] one or more HPU integrated circuit chips may be installed in one or more server units as co-processors or hardware accelerators to carry out focused homomorphic processing tasks that may take place concurrent with server operations… HPU configured to handle such specific tasks, the server processing resources; para. [0139] a signal driving circuit is said to “output” a signal to a signal receiving circuit when the signal driving circuit asserts (or deasserts, if explicitly stated or indicated by context) the signal on a signal line coupled between the signal driving and signal receiving circuits. A signal line is said to be “activated” when a signal is asserted on the signal line, and “deactivated” when the signal is deasserted).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Halevi to provide a first homomorphic encryption client to receive ciphertext data and a second homomorphic encryption client to receive homomorphic operation information associated with homomorphic operations and selectively activate or deactivate each of a plurality of enable signals applied to the plurality of circuits based on the homomorphic encryption information and the homomorphic operation information and activate or deactivate each of the plurality of circuits based on the plurality of enable signals, wherein the homomorphic operations are performed on the ciphertext data based on activated circuits among the plurality of circuits, as taught by Khedr. The motivation would be to provide homomorphic processor to handle a specific tasks, the server processing resources may be conserved and/or freed for server-specific tasks. 

Regarding claim 20; Halevi discloses a homomorphic operation accelerator comprising:
a plurality of circuits including a homomorphic adder, a homomorphic multiplier and a bootstrapping circuit (Halevi: para. [0032] encryption scheme is described which is additively homomorphic, and, in addition, also supports one multiplication. The exemplary scheme is based on the trapdoor function); and
a homomorphic operation managing circuit configured to:
receive ciphertext data, homomorphic encryption information and homomorphic operation information from an external device, the homomorphic encryption information being associated with a homomorphic encryption algorithm used to generate the ciphertext data, the homomorphic operation information being associated with homomorphic operations to be performed on the ciphertext data (para. [0159] encrypt function and a decrypt function (501); encrypting each of the plurality of information B.sub.i in accordance with the encrypt function of the encryption scheme to obtain each of the ciphertexts…computing a result ciphertext);
control one of the homomorphic adder, the homomorphic multiplied and the bootstrapping circuit based on the homomorphic encryption information and the homomorphic operation information to perform one of a homomorphic addition, a homomorphic multiplication and a bootstrapping on the ciphertext data (Halevi: para. [0159] receiving a plurality of information B.sub.i to be encrypted as a plurality of ciphertexts C.sub.i in accordance with an encryption scheme that comprises an encrypt function and a decrypt function (501); encrypting each of the plurality of information B.sub.i in accordance with the encrypt function of the encryption scheme to obtain each of the ciphertexts C.sub.i), [[wherein the homomorphic operations are performed on the ciphertext data based on activated circuits among the plurality of circuits]].

Halevi does not disclose, which Khedr discloses selectively activate or deactivate each of a plurality of enable signals applied to the plurality of circuits based on the homomorphic encryption information and the homomorphic operation information (Khedr: para. [0130] one or more HPU integrated circuit chips may be installed in one or more server units as co-processors or hardware accelerators to carry out focused homomorphic processing tasks that may take place concurrent with server operations); and
activate or deactivate each of the plurality of circuits based on the plurality of enable signals, wherein the homomorphic operations are performed on the ciphertext data based on activated circuits among the plurality of circuits (Khedr: para. [0130] one or more HPU integrated circuit chips may be installed in one or more server units as co-processors or hardware accelerators to carry out focused homomorphic processing tasks that may take place concurrent with server operations… HPU configured to handle such specific tasks, the server processing resources; para. [0139] a signal driving circuit is said to “output” a signal to a signal receiving circuit when the signal driving circuit asserts (or deasserts, if explicitly stated or indicated by context) the signal on a signal line coupled between the signal driving and signal receiving circuits. A signal line is said to be “activated” when a signal is asserted on the signal line, and “deactivated” when the signal is deasserted).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Halevi to provide selectively activate or deactivate each of a plurality of enable signals applied to the plurality of circuits based on the homomorphic encryption information and the homomorphic operation information and activate or deactivate each of the plurality of circuits based on the plurality of enable signals, wherein the homomorphic operations are performed on the ciphertext data based on activated circuits among the plurality of circuits, as taught by Khedr. The motivation would be to provide homomorphic processor to handle a specific tasks, the server processing resources may be conserved and/or freed for server-specific tasks. 

Allowable Subject Matter
Claims 3-5, 7-14 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner’s remarks to overcome the rejection above
The Examiner encourage to contact the examiner to discuss any further question before responding to this Office Action to expedite prosecution.
Related Art
The following prior art made of record and cited on PTO-892, but not relied upon, is considered pertinent to applicant’s disclosure:
U.S. Pub. Number 2019/0007197 to Laine-Laine teaches encryption application can utilize or apply one or more of various homomorphic encryption algorithms to perform the homomorphic operations, such as multiplication operations on the ciphertexts of the homomorphic encrypted data, as well as rational number arithmetic on the ciphertexts. The homomorphic operations generate updated ciphertexts while the homomorphic encrypted data remains encrypted. 
U.S. Pub. Number 2019/0026146 to Peffers-Peffers teaches a hardware accelerator to execute an operation of a blockchain transaction; and a network interface controller including a dispatcher circuit to route the operation to a transaction processing circuit of the hardware accelerator when the operation is a transaction operation and route the operation to a block processing circuit of the hardware accelerator when the operation is a block operation. Blockchain transaction processing (e.g., acceleration) based on core scaling, hardware accelerators (e.g., field-programmable gate array (FPGA) circuit and/or application-specific integrated circuit (ASIC)), and/or (e.g., smart) network interface controller (NIC) hardware (e.g., circuit).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU V TRAN whose telephone number is (571)270-1708. The examiner can normally be reached M-F, 8 AM- 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU V TRAN/Primary Examiner, Art Unit 2491